Reversed and Remanded and Majority and Dissenting Opinions filed
September 27, 2022.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-20-00871-CV

     GSC WHOLESALE, LLC D/B/A GROCERS SUPPLY AND THE
         GROCERS SUPPLY PRODUCE CO., LLC, Appellants
                                     V.

                         ZACH YOUNG, Appellee

                  On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2020-37352

                          DISSENTING OPINION

     The majority concludes that the unsigned Arbitration Agreement contained
in the January 29, 2015 contract is not ambiguous because GSC and Young
assented to the agreement by conduct, without the signature of an authorized
representative of GSC. See McMahan v. Greenwood, 108 S.W.3d 467, 484 (Tex.
App.—Houston [14th Dist.] 2003, pet. denied) (“Absent ambiguity, a court must
construe the meaning of a contract as a matter of law.”) I respectfully dissent from
the majority opinion because the Arbitration Agreement relied on by GSC is
ambiguous as to whether GSC’s signature was a condition precedent to the
enforceability of the Arbitration Agreement. See id. (“Conditions precedent are
acts or events that occur subsequent to the formation of a contract and that must
occur before there is a right to immediate performance and before there can be a
breach of a contractual duty.”).

      The majority concludes that GSC established an agreement to arbitrate as a
matter of law because there is no language in the Arbitration Agreement providing
that assent to the Arbitration Agreement may only be made by signature. In
support of their conclusion, the majority references a “Note to the Employee” in
the Arbitration Agreement that states that the arbitration dispute resolution
program “is a mandatory and binding condition of your employment regardless of
whether or not you sign or return the agreement. This Agreement is likewise
binding on your Employer.”(emphasis added). However, the majority’s conclusion
ignores the language above the signature line providing that the signature indicates
that the employer has “Accepted and Agreed.” The question here is whether GSC
accepted the Arbitration Agreement, not whether Young accepted the Arbitration
Agreement. The language requiring the signature of GSC’s authorized
representative supports a finding that the Arbitration Agreement required a
signature for GSC to assent to the Arbitration Agreement.

      The majority also relies on the language in the Arbitration Agreement
providing that Young’s continued employment with GSC indicates the parties’
mutual agreement to arbitrate. This language in the Arbitration Agreement
supports a contrary finding that GSC’s signature was not required to sign the
agreement to assent to it. These two competing inferences create an ambiguity as

                                         2
to whether GSC’s signature was a condition precedent to enforceability. See
ConocoPhillips Co. v. Koopmann, 547 S.W.3d 858, 874 (Tex. 2018) (“A contract
is ambiguous when its meaning is uncertain and doubtful or is reasonably
susceptible to more than one interpretation.”). A party cannot accept by conduct a
contract that requires a signature as a condition precedent. See Hohenberg Bros.
Co. v. George E. Gibbons & Co., 537 S.W.2d 1, 3 (Tex. 1976); Simmons v.
Simmons Const. Co. v. Rea, 286 S.W.2d 415, 418 (Tex. 1955); SK Plymouth, 605
S.W.3d at 715–18. Accordingly, we cannot conclude as a matter of law that the
Arbitration Agreement allowed for assent by the parties by conduct. See Smart
Call, LLC, 2014 WL 3955083, at *5 (noting that provision in the agreement that it
“may be modified only by a subsequent written document signed by the Parties”
along with “blank signature blocks” is “some evidence that the parties did not
intend to be bound until both parties signed the agreement”); In re Bunzl, 155
S.W.3d at 211 (same). The Arbitration Agreement relied on by GSC supports the
trial court’s finding that GSC’s signature was a condition precedent for GSC’s
assent to the Arbitration Agreement. Therefore, I would conclude that the trial
court did not abuse its discretion when it denied GSC’s motion to compel
arbitration. Because I would conclude that the trial court did not abuse its
discretion, I would not find it necessary to reach GSC’s second issue of whether
Young’s claims fall within the scope of the Arbitration Agreement.

      For these reasons, I respectfully dissent.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice

Panel consists of Justices Wise, Poissant, and Wilson. (Wilson, J., majority).

                                             3